J-A07013-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

STACEY HANEY, INDIVIDUALLY AND AS              IN THE SUPERIOR COURT OF
PARENT AND NATURAL GUARDIAN OF                       PENNSYLVANIA
HARLEY HANEY, A MINOR AND PAIGE
HANEY, A MINOR, AND BETH VOYLES
AND JOHN VOYLES, HUSBAND AND
WIFE, ASHLEY VOYLES, INDIVIDUALLY,
LOREN KISKADDEN, INDIVIDUALLY,
GRACE KISKADDEN, INDIVIDUALLY

                   v.

RANGE RESOURCES-APPALACHIA, INC.,
NEW DOMINON CONSTRUCTION, INC.,
TERRAFIX ENVIRONMENT TECHNOLOGY,
INC., SKAPPS INDUSTRIES, INC.,
ENGINEERED SYNTHETIC PRODUCTS,
INC., RED OAK WATER TRANSFER NE,
LLC, MICROBAC LABORATORIES, INC.,
MULTI-CHEM GROUP, LLC, UNIVERSAL
WELL SERVICES, INC., HALIBURTON
ENERGY SERVICES, INC., SAXON
DRILLING, L.P., HIGHLAND
ENVIRONMENTAL, LLC, EAP
INDUSTRIES, INC., AND TEST AMERICA,
INC.

APPEAL OF: RANGE RESOURCES-
APPALACHIA, INC.
                                                   No. 1130 WDA 2014


                   Appeal from the Order June 11, 2014
           In the Court of Common Pleas of Washington County
                    Civil Division at No(s): 2012-3534


BEFORE: BENDER, P.J.E., LAZARUS, J., and MUNDY, J.

CONCURRING MEMORANDUM BY LAZARUS, J.:               FILED APRIL 14, 2015

     I concur, because like the majority, I believe that this appeal should

be quashed. However, I reach this result for different reasons.
J-A07013-15



      The majority concludes that Range Resources lacks standing to

challenge the trial court’s order.   In general, “the core of the concept of

standing is that a person who is not adversely affected in any way by the

matter he seeks to challenge is not aggrieved thereby and has no right to

obtain a judicial resolution of his challenge.” Pa. Game Comm'n v. Dep't

of Envtl. Res., 555 A.2d 812, 815 (Pa. 1989) (citations omitted).

      Here, the trial court order directs Range Resources to:

      obtain from Aqua-Clear and any other manufacturer/supplier
      who is not a party to this action and raises objection to this
      Court’s Order of November 4, 2013, the names of all Aqua-Clear,
      and any other manufacturer/supplier products used at or
      brought to the Yeager Drill Site, as well as every chemical and/or
      substance that is contained in each and every product
      manufactured by Aqua-Clear and any other manufacturer or
      supplier who objects to this Court’s Order of November 4, 2013,
      including all information and chemicals/substances deemed to be
      proprietary by Aqua-Clear or any other manufacturers or
      suppliers subject to this Order.

Order, 6/11/14, at 1-2.

      The majority is correct that the June 11, 2014 “order does not identify

sanctions   resulting   from   noncompliance.”   Memorandum,      at   7   n.5.

Nevertheless, this discovery order, which places significant obligations on

Range Resources, may subject Range Resources to sanctions under

Pa.R.C.P. 4019, in the event of noncompliance.        Recognizing the broad

nature of those potential sanctions, which include striking out pleadings, see

Pa.R.C.P. 4019(c)(3), and imposing punishment for contempt, see Pa.R.C.P.




                                     -2-
J-A07013-15



4019(c)(4), I believe that Range Resources has standing now to seek to

establish that the trial court’s order is appealable as a collateral order.

      Pa.R.A.P. 313(b) defines collateral orders as follows:

      (b) Definition. A collateral order is an order separable from
      and collateral to the main cause of action where the right
      involved is too important to be denied review and the question
      presented is such that if review is postponed until final judgment
      in the case, the claim will be irreparably lost.

Pa.R.A.P. 313(b).

      Although I believe Range Resources has standing, I do not believe that

it has met its burden of establishing that the order in question is a collateral

order.   Here, the factual issues addressed by the discovery order are so

enmeshed with the underlying causes of action that the order is not

separable from the main cause of action. See Pa.R.A.P. 313(b). Secondly,

the order does not meet the importance prong because it focuses on the

rather standard issue that the party who caused a product to be used bears

the burden of presenting evidence about that product. Id. Thirdly, if review

is postponed the claim will not be irreparably lost, id., because Range

Resources or the manufacturers may seek a protective order under Pa.R.C.P.

4012(a)(9) to prevent the dissemination of trade secrets or confidential

information.

      Because the June 11, 2014 order is not a collateral order, it may not

be appealed at this juncture.




                                      -3-